DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

Applicant’s election without traverse of species 1 in the reply filed on 5/17/22 is acknowledged.
Claims 9-10, 13-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8, 11-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gephart et al. (US. 20100312279).
Gephart discloses a driver 230, fig. 25, comprising: a body 234 extending longitudinally from a proximal end to a distal end, the distal end  comprising a distal screw engaging tip 252, fig. 26; and a slot fig. 25 extending through a width of the screw engaging tip and extending proximally a distance into the body, the slot permitting opposed portions of the screw engaging tip to spread apart fig. 27 from one another into a locking configuration in which the opposed portions is capable to apply a radially outward force against an interior surface of a recess in a head of a screw into which the screw engaging tip has been inserted to releasably lock the screw engaging tip within the recess, wherein the body includes a lumen extending therethrough to a distal portion adjacent to the screw engaging tip, the screwdriver further including an insert 236, fig. 27 sized and shaped for insertion into the lumen until a distal end of the insert is received in the distal portion 238, fig. 27, the distal end of the insert being sized and shaped so that, when received within the distal portion, the distal end of the insert forces the opposed portions of the tip apart fig. 27 to lockingly engage a recess within which the screw engaging tip is received, wherein the opposed portions of the screw engaging tip are biased toward a non-engaging configuration fig. 25 in which the opposed portions are drawn together to reduce a profile of the screw engaging tip fig. 25, wherein the lumen includes a tapered section extending between the distal portion and a proximal channel extending to the proximal end of the body fig. 27, wherein the insert includes a tapered section extending between the distal end and a proximal body, a width of the proximal body being greater than that of the distal end fig. 27, wherein a width of a least a portion of the distal end is greater than a width of a corresponding portion of the distal portion to force the opposed portions of the screw engaging tip apart fig. 27, wherein a width of a least a portion of the proximal body is greater than a width of a corresponding portion of the proximal channel to force the opposed portions of the screw engaging tip apart fig. 27, wherein the slot fig. 25 includes a widened area at a proximal end thereof, a cross-sectional area of the widened being area greater than a cross-sectional area of a distal portion of the slot fig. 25, wherein the screw engaging tip 252 is hexagonal fig. 25.

Claim(s) 1-7, 8, 11-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Murray et al. (US. 8777960).
Murray discloses a driver fig. 1a, comprising: a body 12 extending longitudinally from a proximal end to a distal end, the distal end  comprising a distal screw engaging tip 12b; and a slot 16 extending through a width of the screw engaging tip and extending proximally a distance into the body, the slot permitting opposed portions of the screw engaging tip to spread apart fig. 2 and 4 from one another into a locking configuration in which the opposed portions is capable to apply a radially outward force against an interior surface of a recess in a head of a screw into which the screw engaging tip has been inserted to releasably lock the screw engaging tip within the recess fig. 4, wherein the body includes a lumen extending therethrough to a distal portion adjacent to the screw engaging tip, the screwdriver further including an insert 22 sized and shaped for insertion into the lumen until a distal end of the insert is received in the distal portion fig. 4, the distal end of the insert being sized and shaped so that, when received within the distal portion, the distal end of the insert forces the opposed portions of the tip apart fig. 4 to lockingly engage a recess within which the screw engaging tip is received, wherein the opposed portions of the screw engaging tip are biased toward a non-engaging configuration fig. 2 in which the opposed portions are drawn together to reduce a profile of the screw engaging tip fig. 2, wherein the lumen includes a tapered section 14b extending between the distal portion and a proximal channel extending to the proximal end of the body, wherein the insert includes a tapered section 29a extending between the distal end and a proximal body, a width of the proximal body being greater than that of the distal end , wherein a width of a least a portion of the distal end is greater than a width of a corresponding portion of the distal portion to force the opposed portions of the screw engaging tip apart fig. 2, wherein the proximal body further comprises a threading 23 on a proximal portion thereof, the threading corresponding to a complementary threading on an interior of a proximal portion of the proximal channel to facilitate insertion of the distal end into the distal portion fig. 1b, wherein a width of a least a portion of the proximal body is greater than a width of a corresponding portion of the proximal channel to force the opposed portions of the screw engaging tip apart fig. 2, 4, wherein the slot fig. 1c includes a widened area 17 at a proximal end thereof, a cross-sectional area of the widened being area greater than a cross-sectional area of a distal portion of the slot fig. 1c, wherein the screw engaging tip 12b is hexagonal fig. 25.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH RAAFAT BOLES whose telephone number is (571)270-5537. The examiner can normally be reached 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMEH R BOLES/Primary Examiner, Art Unit 3775